          Case 8:19-cr-00061-JVS Document 529 Filed 07/08/21 Page 1 of 1 Page ID #:9181
ALEXANDER C.K. WYMAN (SBN 295339)
Assistant United States Attorney
United States Attorney's Office
312 N. Spring St., 11th Floor, Los Angeles, CA 90012
Phone: (213) 894-2435; Email: alex.wyman@usdoj.gov


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                     CASE NUMBER:

                                                                                SA CR 19-00061-JVS
                                               PLAINTIFF(S)
                              v.
                                                                       NOTICE OF MANUAL FILING
MICHAEL JOHN AVENATTI,                                                       OR LODGING
                                             DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
GOVERNMENT'S FILING OF WITNESS STATEMENTS




Reason:
 ✔        Under Seal
 ✔        In Camera
 ✔        Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Electronic versions are not available to filer
          Per Court order dated:
          Administrative Record
      Other:
Pursuant to Order Re Criminal Trial Order 8/17/17



July 8, 2021                                                   ALEXANDER C.K. WYMAN
Date                                                           Attorney Name
                                                               UNITED STATES OF AMERICA
                                                               Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (09/14)                               NOTICE OF MANUAL FILING OR LODGING
